Judgments, Supreme Court, Bronx County (Dominic Massaro, J.), rendered February 19, 1998 and July 2, 1998, convicting defendant, upon his pleas of guilty, of robbery in the first degree, three counts of robbery in the second degree, and two counts of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 6 to 12 years concurrent with three concurrent terms of 3 to 6 years and two concurrent terms of 2 to 6 years, unanimously affirmed.
Since the claimed deficiencies in defendant’s plea allocution do not cast doubt on his guilt (see, People v Toxey, 86 NY2d 725), defendant’s present claims are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Friedman, JJ.